Citation Nr: 0819940	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-20 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a torn medial 
ligament of the left knee.  

2.  Entitlement to service connection for bilateral hand 
warts.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to June 1973 
and from May 1978 to May 1982.  The veteran also has 
unverified Reserve service with the Army National Guard from 
October 1986 to November 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
a torn medial ligament of the left knee and bilateral hand 
warts.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of a current torn medial ligament of 
the left knee is not of record.

3.  Competent evidence of a nexus between bilateral hand 
warts and service is not of record.


CONCLUSIONS OF LAW

1.  A torn medial ligament of the left knee was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).  

2.  Bilateral hand warts were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



A.  Torn Medial Ligament of the Left Knee

The veteran contends that he has undergone continuous pain 
involving his left knee condition.  The veteran asserts that 
service connection is warranted for his torn medial ligament 
of the left knee.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a torn medial ligament of the 
left knee.  The Board acknowledges that service treatment 
records note a January 1980 sick call visit for complaints of 
left knee pain after slipping on ice and twisting his knee.  
At that time, the veteran was diagnosed with a torn medial 
ligament and requested to apply moist heat to the area.  
However thereafter, an October 1986 enlistment examination 
for the National Guard noted no abnormalities associated with 
the lower extremities, and the veteran indicated that he did 
not have or had a "trick" or locked knee.  

Furthermore, after service there is no competent evidence of 
a current disability related to a torn medial ligament of the 
left knee.  Post service treatment records reflect continuing 
complaints of left knee pain in March 2004, but the records 
contain no diagnosis related to a torn medial ligament of the 
left knee.  Similarly, the veteran was afforded a VA 
examination in May 2006, and while the veteran reported 
continuous left knee pain, the examiner reported that a left 
knee torn medial ligament was not present upon examination.  
X-ray findings were within normal limits.  Given the 
aforementioned, and the fact that the Court has held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted, the 
claim must be denied.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999), aff'd in part, vacated and remanded in part on 
other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

Even though the veteran's service treatment records reflect a 
diagnosis of a torn medial ligament of the left knee, there 
is no showing in the veteran's post service treatment records 
of a torn medial ligament of the left knee.  The veteran has 
not brought forth competent evidence from a medical 
professional of a current "disability" stemming from left 
knee problems during service; thus, service connection for 
the claimed condition cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).    

The Board does not doubt the sincerity of the veteran's 
beliefs that he has a torn medial ligament of the left knee.  
However, although the veteran is competent to describe 
symptoms observable to a lay person, he is without the 
appropriate medical training and expertise to offer an 
opinion on a medical matter, to include the diagnosis of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a torn medial ligament of the left 
knee, and there is no doubt to be resolved.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

B.  Bilateral Hand Warts

The veteran asserts that his bilateral hand warts were 
incurred during his active military service.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hand warts.  Indeed 
the veteran's service treatment records reflect complaints 
and treatment for bilateral hand warts.  In May 1979, a wart 
was removed from the veteran's left hand, and it was noted 
that the veteran was to not handle uncooked food for the next 
21 days as well as to keep his hands clean and dry when 
dressings were applied.  Thereafter, in July 1979, the 
veteran was seen at sick call for complaints of warts on his 
left and right hands, which were treated previously six 
months ago.  The veteran returned again to sick call in 
August 1981 for multiple warts on his hands.  However, upon 
enlistment into the Army National Guard, clinical evaluation 
of the upper extremities, hands, and lymphatics were normal, 
and the veteran indicated on his October 1986 report of 
medical history as never having or had a skin disease.  Post 
service treatment records reflect no complaints or treatment 
for bilateral hand warts.  

Based upon the evidence in the claims file, the first time 
the veteran's bilateral hand warts are shown is in the May 
2006 VA examination, which occurred many years following the 
veteran's discharge from service.  This gap of so many years 
in the record militates against a finding that the veteran's 
inservice bilateral hand caused his current bilateral hand 
warts, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  There is no 
corroborating evidence of continuity of symptomatology from 
the time the veteran separated from service until 
approximately May 2006.  See 38 C.F.R. § 3.303(b); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (to the effect that service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

In May 2006, the veteran was afforded a VA examination for 
his bilateral hand warts.  Upon review of the claims file and 
physical examination of the veteran, the examiner diagnosed 
the veteran with bilateral hand warts and opined that they 
are "less likely than not related to [his] military 
service."  Given the aforementioned, there is no probative 
medical evidence of record linking the veteran's bilateral 
hand warts to his active service.

Although the veteran is competent to allege that he had 
bilateral hand warts in service, his assertions attributing 
his current disorder to events of service are not competent.  
Without supporting objective, competent evidence, his 
statements are of little or no probative value.  Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996); see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hand warts, and there is 
no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2004 letter sent to the veteran.  
In the September 2004 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  See also the October 2005 VCAA letter.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's claims are denied.  A statement 
of the case (SOC) was also issued to him in May 2006.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records from June 
1986 to May 2006, and private treatment records from June 
2000 to July 2005.  The Board notes that the veteran was 
provided a VA examination in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for a torn medial ligament 
of the left knee is denied.  

Entitlement to service connection for bilateral hand warts is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


